                Case 3:20-cv-05423-BHS Document 26 Filed 05/26/20 Page 1 of 3



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Phil Fortunato,
   Michael McKee, Fran Wills, Bruce
 9 Russell, Dave McMullan, and Isaac
   Vellekamp,                                           No. 3:20-cv-05423-BHS
10

11                         Plaintiffs,                  Motion for Leave to File
                                                        Overlength Brief
12         v.

13 Jay Inslee, in his official capacity as the
   Governor of Washington,
14
                       Defendant.
15

16                                               MOTION
17          Pursuant to Local Rule 7(f), Plaintiffs Drew MacEwen et al. hereby request that the court
18 grant leave to file a brief in excess of the twenty-four page limit imposed by LR 7(e)(3), namely,

19 Plaintiff’s Motion for a Preliminary Injunction.

20          The instant motion is made in light of the gravity of the issues involved, and the benefit to
21 the Court of a full discussion of the issues related to the merits of Plaintiffs’ brief. In addition,

22 because of the emergent nature of the relief being requested, Plaintiffs are unable to rewrite the

23 brief in order to bring its length within the 24-page limit.

24          By submitting this Motion, Plaintiffs hereby consent to the filing of an overlength brief in
25 response by the Defendant Governor Jay Inslee.

26          A proposed order is attached.
27 //

 Motion to File Overlength Brief - 1
 No. 3:20-cv-05423-BHS
                                                                                Ard Law Group PLLC
                                                                                P.O. Box 11633
                                                                                Bainbridge Island, WA 98110
                                                                                Phone: (206) 701-9243
              Case 3:20-cv-05423-BHS Document 26 Filed 05/26/20 Page 2 of 3



 1 //

 2

 3 May 26, 2020.

 4                                           Ard Law Group PLLC

 5
                                             By:_____________________
 6                                           Joel B. Ard, WSBA # 40104
 7                                           P.O. Box 11633
                                             Bainbridge Island, WA 98110
 8                                           (206) 701-9243
 9                                           Attorneys for Plaintiffs

10                                           Albrecht Law PLLC
11
                                             By:________________________
12
                                             David K. DeWolf, WSBA #10875
13                                           421 W. Riverside Ave., Ste. 614
                                             Spokane, WA 99201
14
                                             (509) 495-1246
15                                           Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

 Motion to File Overlength Brief - 2
 No. 3:20-cv-05423-BHS
                                                               Ard Law Group PLLC
                                                               P.O. Box 11633
                                                               Bainbridge Island, WA 98110
                                                               Phone: (206) 701-9243
              Case 3:20-cv-05423-BHS Document 26 Filed 05/26/20 Page 3 of 3



 1                                  Certificate Of Service

 2          I certify under penalty of perjury under the laws of the United States of America that on

 3 May 26, 2020, I filed the foregoing Motion for Preliminary Injunction in MacEwen et al. v.

 4 Inslee, No. 3:20-cv-05423-BHS, with the Court’s CM/ECF system, which will give notice to all

 5 parties and counsel of record.

 6                                                    Ard Law Group PLLC

 7

 8
                                                 By
 9
                                                      Joel B. Ard, WSBA # 40104
10                                                    P.O. Box 11633
11                                                    Bainbridge Island, WA 98110
                                                      (206) 701-9243
12                                                    Joel@Ard.law
13                                                    Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

 Certificate Of Service
 No. 3:20-cv-05423-BHS
                                                                                 Ard Law Group PLLC
                                                                                 P.O. Box 11633
                                                                                 Bainbridge Island, WA 98110
                                                                                 Phone: (206) 701-9243
